U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 ¨ For the transition period from to . Commission File Number 000-53127 LION BIOTECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-3254381 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 21900 Burbank Blvd, Third Floor, Woodland Hills, CA91367 (Address of principal executive offices and zip code) (818) 992-3126 (Registrant’s telephone number, including area code) (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At May 15, 2014, the issuer had 22,437,300 shares of common stock outstanding. LION BIOTECHNOLOGIES, INC. (formerly Genesis Biopharma, Inc.) (A Development Stage Company) FORM 10-Q For the Quarter Ended March 31, 2014 Table of Contents Page PART IFINANCIAL INFORMATION Item 1. Condensed Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART IIOTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosure 17 Item 5. Other Information 17 Item 6. Exhibits 18 SIGNATURES 19 PART I.FINANCIAL INFORMATION Item 1. Condensed Financial Statements LION BIOTECHNOLOGIES, INC. (A Development Stage Company) Condensed Balance Sheets March 31, December 31, (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Deposits Prepaid expenses and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $32,567 and $16,002 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Total Current Liabilities Accrued compensation payable in shares of stock - Commitments and contingencies - - Stockholders' Equity Preferred stock, $0.001 par value; 50,000,000 shares authorized, 13,300 shares and 17,000 shares issued and outstanding, respectively 13 17 Common stock, $0.000041666 par value; 150,000,000 shares authorized, 22,092,958 and 20,023,958 shares issued and outstanding, respectively Common stock to be issued, 303,125 shares Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed financial statements. 1 LION BIOTECHNOLOGIES, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) ForthePeriodfrom September17,2007 For the Three Months Ended (DateofInception) March 31 through March 31, 2014 Revenues $ - $ - $ - Costs and expenses Operating expenses (including $1,070,707, $87,386 and $11,209,659 of non-cash share-based compensation costs) Cost of Lion transaction - related party - Research and development Impairment of intangible asset - - Total costs and expenses Loss from operations ) ) ) Other income (expense) Interest expense - ) ) Change in fair value of derivative liabilities - - Amortization of discount on convertible notes - - ) Cost to induce exchange transaction - - ) Financing costs - - ) Total other income (expense) - ) ) Net Loss ) ) ) Deemed dividend related to beneficial conversion feature of convertible preferred stock - - ) Net Loss Attributable to Common Stockholders $ ) $ ) $ ) Net Loss Per Share Attributable to Common Stockholders, Basic and Diluted $ ) $ ) Weighted-Average Common Shares Outstanding, Basic and Diluted The accompanying notes are an integral part of these condensed financial statements. 2 LION BIOTECHNOLOGIES, INC. (A Development Stage Company) Condensed Statements of Stockholders' Equity For the Three Months Ended March 31, 2014 (Unaudited) Common Additional Total PreferredStock CommonStock Stock to Paid-In Accumulated Stockholders' Shares Amount Shares Amount Be Issued Capital Deficit Equity Balance - December 31, 2013 $ 17 $ Fair value of vested stock options Common stock issued upon exercise of warrants 9 Common stock issued upon conversion of preferred shares 77 - Common stock issued for services - Net loss Balance - March 31, 2014 $ 13 $ The accompanying notes are an integral part of these condensed financial statements. 3 LION BIOTECHNOLOGIES, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) September 17, 2007 For the Three Months Ended (Date of Inception) March 31, through March 31, 2014 Cash Flows From Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Impairment of intangible asset - - Fair value of vested stock options and warrants Fair value of common stock and warrants accounted for as financing costs - - Fair value of vested warrants granted for services - - Amortization of discount on convertible notes - - Private placement costs - - Change in fair value of derivative liabilities - - ) Common stock issued to officer for services - - Common stock issued for services - Common stock issued to induce conversion of warrants - - Common stock issued to induce exchange transaction - - Common stock issuedfor Lion transaction - - Common stock issuedto directors - - Fair value of common stock transferred to officer and director - - Write off of advances to related party - - Changes in assets and liabilities: Deposits, prepaid expenses and other assets ) ) Accounts payable, accrued expenses and other current liabilities ) Accrued interest and penalty - Accrued compensation payable in shares of common stock - Net Cash Used In Operating Activities ) ) ) Cash Flows From Investing Activities Purchases of property and equipment ) ) Advances to related party - - ) Net Cash Used In Investing Activities ) - ) Cash Flows From Financing Activities Proceeds from the issuance of convertible notes, net - Proceeds from the issuance of secured promissory notes, net - - Proceeds from issuance of common stock upon conversion of warrants - Proceeds from the issuance of common stock, net - - Proceeds from the issuance of preferred stock, net - - Due to director - - Net Cash Provided By Financing Activities Net Increase (Decrease) In Cash And Cash Equivalents ) - Cash and Cash Equivalents, Beginning of Period - - Cash and Cash Equivalents, End of Period $ $
